Citation Nr: 0816908	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-39 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that continued a 
40 percent disability rating for a lumbar spine disability.  
The veteran testified before the Board in May 2005.  In April 
2006, the Board remanded this claim for additional 
development.


FINDING OF FACT

The veteran's lumbar spine disability (lumbosacral strain) is 
manifested by severe lumbosacral strain or limitation of 
motion of the thoracolumbar spine and no more than severe 
intervertebral disc syndrome, with no incapacitating episodes 
during the past 12 months.  Ankylosis has not been shown.  


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for a lumbar 
spine disability (lumbosacral strain) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code 5289 (Prior to September 2006); 
Diagnostic Codes (DCs) 5236, 5237, 5239, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided addressing the 
assignments of effective date provisions were not provided 
until May 2006, the Board finds that the veteran is not 
prejudiced in this case by the Board's grant of an increase 
rating.  In this regard, the agency of original jurisdiction 
will be responsible for providing proper notice with respect 
to the effective date when they effectuate the grant.   

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.   

In this case, the Board is aware that the February 2004 
notice letter does not contain the level of specificity set 
forth in Vazquez-Flores.  However, the Board does not find 
that any such procedural defect constitutes prejudicial error 
in this case because of evidence of actual knowledge on the 
part of the veteran and other documentation in the claims 
file reflecting such notification that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's 
statements in his February 2004, October 2004, and October 
2006 VA examinations and his May 2005 hearing testimony, in 
which descriptions were made regarding the effect of the 
service-connected disability on employability and daily life.  
These statements indicate an awareness on the part of the 
veteran that information about such effects, with specific 
examples, is necessary to substantiate a claim for a higher 
evaluation.  Significantly, the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  Id., citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  These showings of 
actual knowledge satisfy the first and fourth requirements of 
Vazquez-Flores.  

Finally, the March 2004 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the November 2004 
Statement of the Case.  The veteran was accordingly made well 
aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and 
therefore, the veteran in not prejudiced with respect to the 
third notification requirement of Vazquez-Flores.  In light 
of the foregoing, the Board finds that any error in the 
notices provide did not prejudice the veteran. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and Social Security Administration 
disability records.  The appellant was afforded VA medical 
examinations in February 2004, October 2004, and October 
2006.  The VA examiners provided findings in relation to 
relevant criteria in his claim.  They also had advanced 
medical training, experience, and the opportunity to examine 
both the veteran and his claims file to provide a competent 
diagnosis and medical opinion concerning the veteran's 
condition.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) 
("VA may satisfy its duty to assist by providing a medical 
examination conducted by one able to provide "competent 
medical evidence" under § 3.159(a) (1)."  The VA examiners 
were qualified through education, training, and experience to 
offer competent medical evidence.  The veteran has also not 
provided any medical evidence to question the VA examiners' 
findings.  Therefore, the Board finds that the examinations 
and associated opinions are adequate for a proper 
adjudication of the appeal.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Lumbar Spine Disability 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).     

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2007).  The provisions of 38 C.F.R. § 4.40 
(2007) and 38 C.F.R. § 4.45 (2007) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).    

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the lumbar vertebrae are considered groups of 
minor joints.  38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010 used for rating traumatic arthritis, directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X- ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  Although there is X-ray 
evidence of arthritis in the lumbar spine, the veteran is 
already in receipt of a rating in excess of 10 percent under 
a limitation of motion code for all periods of time since the 
claim for increased rating was filed, and the criteria listed 
under DC 5003 cannot serve as a basis for an increased rating 
for the lumbar spine disability.  The Board will therefore 
discuss the applicability of the other regulatory criteria.   
  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007). 

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

The code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5236, 
5237, 5242, 5243 (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The veteran's lumbar spine disability has been rated as 40 
percent disabling under DC 5237, which contemplates 
lumbosacral strain.  38 C.F.R. § 4.71a, DC 5237 (2007).  
Other applicable diagnostic codes include DC 5236, which 
contemplates sacroiliac injury and weakness, DC 5239, which 
contemplates spondylolisthesis or segmental instability, DC 
5242, which contemplates degenerative arthritis of the spine, 
and DC 5243, which contemplates intervertebral disc syndrome.  
38 C.F.R. § 4.71a, DCs 5236, 5237, 5239, 5242, 5243 (2007).    

It has not been contended or shown in this case that the 
veteran has vertebral fracture or dislocation (DC 5235), 
spinal stenosis (DC 5238), ankylosing spondylitis (DC 5240), 
or spinal fusion (DC 5241).  Accordingly, the diagnostic 
codes pertaining to these disabilities are not applicable in 
the instant case.  

Under the criteria delineated in the General Rating Formula 
for Diseases and Injuries of the Spine, a higher rating of 50 
percent is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A rating of 100 percent is 
warranted if there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, DCs 5236, 5237, 5239, 5242 (2007).  
Prior to September 2006, Diagnostic Code 5289 provided a 50 
percent rating for unfavorable ankylosis of the lumbar spine.  
Post-service medical records dated from January 2003 to March 
2006 and VA examinations in February 2004, October 2004, and 
October 2006 show no evidence of unfavorable ankylosis of any 
part of the spine.  Thus, the schedular criteria of DCs 5236, 
5237, 5239, and 5242 (Effective September 2006) and DC 5289 
(prior to September 2006) cannot serve as a basis for an 
increased rating.  

In evaluating whether DC 5243, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the Board notes that under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a higher rating of 60 percent is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  On 
VA examinations in February 2004, October 2004, and October 
2006, there was no evidence that the veteran had experienced 
any incapacitating episodes in the past 12 months.  
Additionally, none of the outpatient treatment records show 
incapacitating episodes as defined by VA regulation.  Thus, 
he is not entitled to an increased rating based upon 
incapacitating episodes.

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating if his chronic 
orthopedic and neurological manifestations are evaluated 
separately and combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in February 2004, the veteran had 25 degrees 
flexion, 20 degrees extension, 20 degrees lateral flexion 
bilaterally, 15 degrees right lateral rotation, and 20 
degrees left lateral rotation.  There was pain on flexion and 
extension.  There was no evidence of ankylosis of the spine.  
On VA examination in October 2004, the veteran had 15 degrees 
flexion, 10 degrees extension, 20 degrees right lateral 
flexion, 15 degrees left lateral flexion, and 15 degrees 
lateral rotation bilaterally.  No ankylosis of the spine was 
noted.  On VA examination in October 2006, the veteran had 20 
degrees flexion, 10 degrees extension, 10 degrees lateral 
flexion bilaterally, and no perceptible lateral rotation 
bilaterally.  There was pain on all motion, but there was no 
ankylosis found.  Taken together, these ranges of motion 
would warrant a rating of 40 percent under the general rating 
formula.  The requirement for a higher rating under the 
general rating formula, unfavorable ankylosis of the entire 
thoracolumbar spine, is not demonstrated.  38 C.F.R. § 4.71a, 
DC 5243 (2007).  

In VA medical records and VA examinations dated in February 
2004, October 2004, and October 2006, the veteran complained 
of low back pain that radiated down the right lower 
extremity.  Although neurological examinations consistently 
revealed normal sensations of the lower extremities and deep 
tendon reflexes and no sensory deficit, the veteran was 
diagnosed with lumbar disc disease with radiculitis by the VA 
examiners in February 2004 and October 2004.  An October 2006 
VA examination reflected that reinforcement produced back 
pain but no sciatica.  There was normal sensation in both 
lower extremities, and knee jerks were +2 bilaterally.  Ankle 
jerk was decreased on the right side, and muscle testing 
suggested some weakness in the dorsiflexion and invertors and 
evertors of the right foot.  Babinski test was negative, and 
peripheral pulses were present.  The examiner concluded that 
there was no significant radiculopathy except for the 
possibility of some weakness in the motors of the right foot.  
While the veteran has complained of sensory abnormalities 
related to his lumbar spine disability, including pain that 
radiated into the right leg, the objective medical evidence 
does not support a conclusion that the veteran has 
significant radiculopathy or any other neurological symptoms 
amounting to any incomplete paralysis of any nerves.  Thus, 
the evidence does not support any additional rating for 
neurological impairment.  

The veteran has already been assigned a disability rating of 
40 percent under the rating criteria for lumbosacral strain.  
The Board finds that the criteria for a rating greater than 
40 percent for the spine disability are not met under any of 
the spinal rating criteria applicable.  Consideration has 
been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's lumbar spine disability did not warrant a 
rating in excess of 40 percent disabling for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    


ORDER

An increased rating for a lumbar spine disability is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


